    Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 1 of 27 PageID #:2165




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS

                                                           CIVIL ACTION NO.
IN RE DELTA DENTAL ANTITRUST LITIGATION
                                                           1:19-CV-06734


                                                           MDL NO. 2931
This document relates to: ALL ACTIONS
                                                           Hon. Elaine E. Bucklo



     AGREED ORDER REGARDING PRODUCTION OF ELECTRONICALLY
           STORED INFORMATION AND PAPER DOCUMENTS

         Pursuant to Paragraph C of the Court’s Scheduling Order dated September 11, 2020

  (Doc. No. 306), the Parties, through their respective counsel of record, hereby stipulate to this

  Protocol Regarding Production of Electronically Stored Information and Paper Documents (“ESI

  Protocol”); accordingly, it is ORDERED:


         A.     Definitions

                1.      “Electronically stored information” or “ESI” shall include all electronic

                        files, documents, data, and information covered under the Federal Rules of

                        Civil Procedure.

                2.      “Producing Party” shall refer to the Party or non-party producing

                        documents or ESI.

                3.      “Receiving Party” shall refer to a Party receiving documents or ESI.

                4.      “Requesting Party” shall refer to a Party that requested the documents or

                        ESI that is the subject of this protocol.




                                                   1
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 2 of 27 PageID #:2166




    B.    Identification of Not Reasonably Accessible or Destroyed Documents

          1.    Absent an Order from the Court upon a showing of good cause, a Party or

                non-party from whom ESI has been requested shall not be required to

                search for responsive ESI from sources that are not reasonably accessible

                without undue burden or cost. If a Producing Party asserts that certain

                categories of ESI that are reasonably likely to contain responsive

                information are inaccessible, or if the Requesting Party asserts that,

                following production, certain ESI is not reasonably usable, the Parties

                shall meet and confer to discuss resolving such assertions. If the Parties

                cannot resolve any such disputes after such a meet and confer has taken

                place, the issue shall be presented to the Court for resolution. The

                following types of data stores are presumed to be inaccessible and are not

                subject to discovery, and need not be collected or preserved, absent a

                particularized need for the data as established by the facts and legal issues

                of the case:

                a.     Deleted, slack, fragmented, or other data only accessible by

                       forensics;

                b.     Random access memory (RAM), temporary files, or other

                       ephemeral data that is difficult to preserve without disabling the

                       operating system;

                c.     On-line access data such as temporary internet files, history, cache,

                       cookies, and the like;

                d.     Back-up data that is substantially duplicative of data that is more

                       accessible elsewhere;
                                           2
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 3 of 27 PageID #:2167




                e.     Server, system, or network logs; and

                f.     Data remaining from systems no longer in use that intelligible on

                       the systems in use.

          2.    To conduct collections in a focused and efficient manner, the Parties also

                agree to exclude the following file types from collection and/or

                production:

                a.     Standard system file extensions including, but not limited to, BIN,

                       CAB, CHK, CLASS, COD, COM, DLL DRV, INF, INI, JAVA,

                       LIB, and SYS; and

                b.     Files identified by hash value when compared to the National

                       Software Reference Library reference data set (RDS Hash), a sub-

                       project of the National Institute of Standards and Technology

                       (“NIST”), of known traceable system and application files. This

                       process is commonly referred to as “De-NISTing.”

                c.     Any files that are less than 1,000 bytes in size with the following

                       file extensions: .jpeg, .gif, .png, .jpg, and .bmp that are attached to

                       emails.


    C.    Format of Documents Produced

          1.    Except for structured data, all production images will be provided as a

                black-and-white, single-page Group IV TIFF of at least 300 DPI

                resolution with corresponding multi-page text and necessary load files.

                Each image will have a file name that is the unique “Bates” or document

                control number of that image, pursuant to ¶ C.5. Original document


                                          3
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 4 of 27 PageID #:2168




                orientation should be maintained to the extent reasonably practicable and

                technologically possible for a Producing Party’s vendor (i.e., portrait to

                portrait and landscape to landscape). The imaged Data shall retain all

                attributes of the native or hard-copy file, such as document breaks.

                Produced TIFF images will show all text and images that are visible in the

                form in which the electronic document was last saved, with the exception

                of redacted portions. Hidden content, tracked changes or edits, comments,

                notes, and other similar information, to the extent viewable within a

                document in its native file format shall also be imaged so that such content

                is viewable on the image file. Documents that are difficult to render in

                TIFF because of technical issues, or any other documents that are

                impracticable to render in TIFF format, may be produced in their native

                format with a placeholder TIFF image stating “Document Produced

                Natively.” A Producing Party retains the option to produce ESI in

                alternative formats if so agreed by the Requesting Party, which may

                include native format, or a combination of native and TIFF formats.

          2.    Documents or ESI containing color need not be produced initially in color.

                However, if an original document or ESI item contains color markings and

                it is necessary to see those markings in their original color to understand

                the meaning or content of the document, then the Requesting Party may, in

                good faith, request that the document or ESI item be produced in its

                original colors. For such documents, the Requesting Party shall provide a

                list of Bates numbers of the imaged documents sought to be produced in



                                         4
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 5 of 27 PageID #:2169




                color. The production of documents and/or ESI in color shall be made in

                single-page JPEG format (300 DPI). All requirements for productions

                stated in this ESI Protocol regarding productions in TIFF format apply to

                any productions of documents and/or ESI in color made in such an

                alternative format. Requests that a document be produced in color for the

                reasons set forth in this paragraph will not be unreasonably denied by the

                Producing Party. If a Producing Party wishes to object, it may do so by

                responding in writing and setting forth its objection(s) to the production of

                the requested document in color.

          3.    All production items will be provided with a delimited data file or “load

                file,” which will include both an image cross-reference load file (such as

                an Opticon file) as well as a metadata (.dat) file with the metadata fields

                identified below on the document level to the extent available. The load

                file must reference each TIFF in the corresponding production. The total

                number of documents referenced in a production’s data load file should

                match the total number of designated document breaks in the Image Load

                files in the production. The name of the image load file should mirror the

                name of the delivery volume, and should have the appropriate extension

                (e.g., ABC001.DAT). The volume names should be consecutive (i.e.,

                ABC001, ABC002, et. seq.). There should be one row in the load file per

                TIFF image. Every image in the delivery volume should be contained in

                the image load file. The image key should be named the same as the Bates

                number of the page. Load files should not span across media (e.g., CDs,



                                          5
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 6 of 27 PageID #:2170




                DVDs, Hard Drives, Etc.), i.e., a separate volume should be created for

                each piece of media delivered. The data load file (i.e., the .DAT file)

                should use standard Concordance delimiters: Comma - ¶ (ASCII 20);

                Quote - þ (ASCII 254); and Newline - ® (ASCII174). The first record

                should contain the field names in the order of the data. All date fields

                should be produced in mm/dd/yyyy format. Use carriage-return line-feed

                to indicate the start of the next record. Load files should not span across

                media (e.g., CDs, DVDs, Hard Drives, etc.); a separate volume should be

                created for each piece of media delivered. The name of the data load file

                should mirror the name of the delivery volume, and should have a .DAT

                extension (i.e., ABC001.DAT). The volume names should be consecutive

                to the extent possible (i.e., ABC001, ABC002, et. seq.). If Foreign

                Language / Unicode text exists, DAT file shall be in appropriate UTF-8 or

                UTF-16 format. Load files should not be split across volumes regardless

                of delivery media.

          4.    The files shall be accompanied by a .DAT text file including the delimited

                fields identified in Rider A. Except as specified in this Protocol, no Party

                will have any obligation to manually generate information to provide the

                fields identified in Rider A.

          5.    The following information shall be produced in the load file

                accompanying production of paper documents: (a) BegBates, (b)

                EndBates,    (c)     BegAttach,   (d)   EndAttach,   (e)   Custodian,    (f)

                Confidentiality, and (g) Redacted (Y/N) or otherwise indicating that a



                                           6
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 7 of 27 PageID #:2171




                redaction is present. Additionally, all paper documents will be produced

                with a coding field named “Record Type” with “Paper” in it or something

                indicating that the document originated in paper form, and such indication

                shall be explained to the Requesting Party.

          6.    For any documents that were scanned from hard copy paper documents,

                the Parties will produce images of hard copy documents unitized to the

                extent the original documents appeared to be units in physical form, with

                attachments following parents, and with information that identifies the

                holder (or container) structure, to the extent such structure exists. Distinct

                documents should not be merged into a single file. The Parties will

                endeavor to generate accurate OCR and will utilize quality OCR processes

                and technology.

          7.    For ESI that the Producing Party produces in TIFF or JPEG format, the

                Producing Party shall electronically “burn” a legible, unique Bates number

                onto each page. The Bates number shall: (1) identify the Producing Party;

                (2) maintain a constant length of nine numeric digits (including 0-padding)

                across the entire production; (3) contain only alphanumeric characters, no

                special characters or embedded spaces; and (4) be sequential within a

                given document. If the Bates number conceals, interferes with, or

                otherwise obscures any information from the source document, the

                Producing Party, at the request of a Receiving Party, shall produce a copy

                that is not obscured.




                                          7
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 8 of 27 PageID #:2172




          8.    For ESI that the Producing Party produces in TIFF format, if the

                Producing Party is producing the ESI subject to a claim that it is protected

                from disclosure under any confidentiality order entered in this matter, the

                Producing Party shall electronically “burn” the appropriate confidentiality

                designation onto each page of the document. If the designation conceals,

                interferes with, or otherwise obscures any information from the source

                document, the Producing Party, at the request of a Receiving Party, shall

                produce a copy that is not obscured.

          9.    The Parties agree to produce e-mail families intact absent a privilege or

                work product claim. For all documents that contain a non-privileged

                attachment, the following fields will be produced (if available) as part of

                the metadata load file to indicate the parent child or parent/sibling

                relationship:

                a.     Production Bates begin

                b.     Production Bates end

                c.     Production Bates begin attachment

                d.     Production Bates end attachment

          10.   Unless otherwise agreed, all dynamic date and time fields, where such

                fields are processed to contain a value, and all metadata pertaining to dates

                and times, will be standardized to Universal Coordinated Time (UTC) or

                Universal Coordinated Time + 1 (UTC+1). The Parties understand and

                acknowledge that such standardization affects only dynamic fields and

                metadata values and does not affect, among other things, dates and times



                                          8
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 9 of 27 PageID #:2173




                that are hard-coded text within a file. Dates and times that are hard-coded

                text within a file (for example, in an email thread, dates and times of

                earlier messages that were converted to body text when subsequently

                replied to or forwarded; and in any file type, dates and times that are typed

                as such by users) will be produced as part of the document text in

                accordance with the provisions herein.

          11.   Notwithstanding the foregoing, for documents that were previously

                produced in another litigation, the Producing Party may reproduce those

                documents in the same manner and format in which they were originally

                produced.


    D.    Exceptions to the Production Format

          1.    The Parties agree that ESI shall be produced as TIFF images consistent

                with the format described in this Protocol. The exception to this rule shall

                be the following:

                a.     Presentation files (e.g. MS Powerpoint) shall also be produced

                       both with TIFFs and its associated native file; and

                b.     Spreadsheet-application files (e.g., MS Excel), personal databases

                       (e.g., MS Access), and multimedia audio/visual files such as voice

                       and video recordings (e.g., .wav, .mpeg, and .avi), for which all

                       ESI items shall be produced in only in native format. In the case

                       of personal database (e.g., MS Access) files containing

                       confidential or privileged information, the Parties shall meet and

                       confer to determine the appropriate form of production. When


                                          9
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 10 of 27 PageID #:2174




                        producing the above file types in native format, the producing

                        Party shall produce a single-page TIFF slip sheet indicating that a

                        native item was produced bearing that item’s Bates number and

                        confidentiality designation. The corresponding load file shall

                        include NativeFileLink information for each native file that is

                        produced. Further, the Parties agree to meet and confer prior to

                        producing native file types other than spreadsheet application files,

                        presentation files, and multimedia audio/visual file types such as

                        .wav, .mpeg and .avi. Prior to processing non-standard native files

                        for production, the Producing Party shall disclose the file type to

                        and meet and confer with the requesting Party on a reasonably

                        useable production format. The Parties agree to meet and confer to

                        the extent that there is data in database application files, such as

                        SQL, to determine a reasonable form of production of usable data.

           2.    Other than as specifically set forth above, a producing Party need not

                 produce documents in native format. If a Party would like a particular

                 document produced in native format and this ESI Protocol does not

                 require the production of that document in its native format, the Party

                 making such a request shall explain the reason for its request that the

                 document be produced in its native format. The Requesting Party will

                 provide a specific Bates range for documents it wishes to be produced in

                 native format. Any native files that are produced should be produced with




                                         10
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 11 of 27 PageID #:2175




                 a link in the NativeLink field, along with all extracted text and applicable

                 metadata fields set forth in Rider 1.

           3.    Through the pendency of the Litigation, the Producing Party shall exercise

                 reasonable, good faith efforts to maintain all preserved and produced

                 native files in a manner that does not materially alter or modify the file or

                 the metadata. However, nothing in this Order shall prevent a Party from

                 updating or modifying documents, spreadsheets, or databases that are

                 regularly updated in the regular course of business.


    E.     De-Duplication

           1.    To the extent consistent with the below subparts, the producing Party need

                 only produce a single copy of a particular electronic Document.

                 a.     Vertical De-Duplication. A Producing Party may de-duplicate

                        ESI vertically by custodian, provided however, that an email that

                        includes content in the BCC or other blind copy field shall not be

                        treated as a duplicate of an email that does not include identical

                        content in the BCC or other blind copy field, even if all remaining

                        content in the email is identical.

                 b.     Horizontal De-Duplication. A producing Party may de-duplicate

                        ESI horizontally (globally) across the population of records, if the

                        Producing Party discloses to the requesting Party that it has

                        deduplicated horizontally, and provided further that: (a) an email

                        that includes content in the BCC or other blind copy field shall not

                        be treated as a duplicate of an email that does not include content


                                           11
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 12 of 27 PageID #:2176




                       in the BCC or other blind copy field, even if all remaining content

                       in the email is identical; and (b) all custodians who were in

                       possession of a de-duplicated document must be identified in the

                       Global Custodian field. To ensure accuracy, the Global Custodian

                       fields must be captured by an automated process and cannot be

                       populated using a manual process. In the event of a rolling

                       production of documents or ESI items, the producing Party shall

                       provide an overlay load file with updated Global Custodian fields

                       when the Producing Party substantially completes its document

                       production. The metadata overlay may contain a full refresh of

                       data for the Global Custodian fields or be a supplement to the

                       information previously provided for the fields. At the time of

                       production, the producing Party shall identify the overlay as a full

                       refresh overlay or a supplemental overlay.

                 c.    Duplicate electronic documents shall be identified by a

                       commercially accepted industry standard (e.g., MD5 or SHA-1

                       hash values) for binary file content. All electronic documents

                       bearing an identical value are a duplicate group. Any other

                       methodology for identification of duplicates, including email field

                       selection for hash value creation, must be discussed with the

                       Requesting Party and approved in writing before implementation.

                 d.    Duplicate messaging files shall be identified by a commercially

                       accepted industry standard (e.g., MD5 hash values) for the email



                                        12
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 13 of 27 PageID #:2177




                        family, which includes the parent and email attachments. Duplicate

                        messaging materials will be identified at a family level, including

                        message and attachments. Email families bearing an identical

                        value are considered a duplicate group. The producing Party shall

                        use reasonable efforts to produce only one document image or

                        native file for duplicate emails within the duplicate group to the

                        extent practicable.


    F.     Email Threads

           1.    Email threads are email communications that contain prior or lesser

                 included email communications. A most inclusive email thread is one that

                 contains all of the prior or lesser included emails and attachments

                 including each branch of the email thread. A producing Party may use

                 email thread suppression to exclude email from production, provided

                 however, that an email that includes an attachment or content in the BCC

                 or other blind copy field shall not be treated as a lesser included version of

                 an email that does not include the attachment or content, even if all

                 remaining content in the email is identical. The Parties may use email

                 thread suppression to avoid review and production of information

                 contained within an existing email thread in another document being

                 reviewed and produced, but under no circumstances will email thread

                 suppression eliminate (a) the ability of a Requesting Party to identify

                 every custodian who had a copy of a produced document or email, (b)

                 remove from a production any unique branches and/or attachments


                                           13
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 14 of 27 PageID #:2178




                 contained within an email thread, or (c) the ability of a Requesting Party to

                 identify the date, recipients, and senders of each lesser included email.


    G.     Issues Related to Privilege and Redaction

           1.    If a Party withholds a document otherwise discoverable by claiming that it

                 is privileged, that Party shall produce a privilege log with Rule

                 26(b)(5)(A) of the Federal Rules of Civil Procedure, and any applicable

                 local rule or procedure.

           2.    The privilege log must be detailed enough to enable other parties to assess

                 the applicability of the privilege asserted and should include: (1) the name

                 of each individual from whom or to whom a document and any

                 attachments were sent; (2) the date of the document and any attachments;

                 (3) the document extension (e.g., *.msg, *.pptx, etc.) or document type

                 where such extension is absent; (4) the Bates numbers of the documents;

                 (5) the nature of the privilege asserted; (6) a description of the subject

                 matter of the document or redacted portion of the document in sufficient

                 detail to determine if legal advice was sought or revealed, or if the

                 document constitutes work product.

           3.    Should a Receiving Party, in good faith, have reason to believe a particular

                 entry or category of entries on a privilege log or its associated document

                 does not reflect privileged information, or that the entry does not provide

                 sufficient information to assess any such claim of privilege, the Receiving

                 Party may request additional information, and the Producing Party will not

                 unreasonably refuse to provide more information about the basis of the


                                            14
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 15 of 27 PageID #:2179




                 asserted privilege in compliance with Fed. R. Civ. P. 26(b)(5). Should a

                 Receiving Party, in good faith, have reason to believe a particular

                 redaction or withheld document is responsive and does not reflect

                 privileged or protected discoverable information after the Producing Party

                 has provided the additional information, the Receiving Party shall provide

                 (i) the Producing Party with its justification for believing the redaction or

                 withheld Document may be responsive and not privileged or protected,

                 and (ii) the Producing Party an opportunity to re-consider its assertion of

                 privilege or protection on the redaction or Document. The Parties shall

                 meet and confer to try to reach a mutually agreeable solution. If they

                 cannot agree, the matter may be brought to the Court. So long as one copy

                 of a document is logged under Rule 26(b)(5)(A), identical duplicates of

                 that document need not be logged, provided that the document control

                 number of the identical duplicates are provided in the privilege log.

           4.    Where the Producing Party asserts that the entirety of a chain of e-mails is

                 privileged and an attorney did not receive every email in the chain, the

                 Producing Party may support its claim for privilege by including a single

                 log entry for the entire e-mail chain, if a redacted version of the email is

                 produced. Where the Producing Party asserts that the entirety of a chain of

                 e-mails is privileged and an attorney did receive every email in the chain,

                 the Producing Party may support its claim for privilege by including a

                 single log entry for the entire chain without producing a redacted version

                 of the email as long as a field is included in the log that sets forth each



                                          15
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 16 of 27 PageID #:2180




                 recipient of any of the emails within the chain. The terms of this Paragraph

                 is not intended to prejudice a Receiving Party’s right to seek additional

                 information under the terms of this Protocol where any such single entry is

                 deemed insufficient to support the claim of privilege.

           5.    Exclusions from Logging Potentially Privileged Documents: The

                 following categories of Documents need not be reflected in a Producing

                 Party’s privilege log, unless good cause exists to require that a Party do so

                 or the Parties otherwise agree.

                 a.     Communications after the filing of the initial complaint in this

                       litigation, exclusively between a producing Party and its corporate

                       in-house and/or outside counsel regarding this litigation.

                 b.     Any privileged materials or work product created by or specifically

                       at the direction of a Producing Party’s outside counsel, an agent of

                       outside counsel other than the Producing Party, any non-testifying

                       consultants or experts in anticipation of or in connection with this

                       litigation, or with respect to information protected by Fed. R. Civ.

                       P. 26(b)(4), testifying experts in connection with this litigation.

           6.    Redacted documents must be logged with all information specified in

                 Paragraph G.2. that is not discernable on the face of the produced version

                 of the document. For all such documents, the information specified in

                 Paragraph G.2.5 and G.2.6 must be provided.

           7.    Notwithstanding the foregoing, for withheld documents that were included

                 on a privilege log that was provided in another litigation, the Producing



                                          16
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 17 of 27 PageID #:2181




                 Party may satisfy its obligation to provide a privilege log by providing that

                 previously-provided privilege log upon a showing that the previously-

                 provided log is sufficient under Fed. R. Civ. P. 26(b)(5) and any local rule

                 or procedure applicable to this litigation or unless otherwise agreed by the

                 Requesting Party.


    H.     Other Production Issues

           1.    The Parties and non-parties shall produce the metadata specified in Rider

                 A for electronic documents. The Parties are not obligated to manually

                 populate any of the fields in Rider A if such fields cannot reasonably be

                 extracted from the document using an automated process, with the

                 exception of the following fields:       (a) BegBates, (b) EndBates, (c)

                 BegAttach, (d) EndAttach, (e) Custodian, (f) Confidentiality, (g) Redacted

                 (Y/N), and (h) NativeLink fields, which should be populated regardless of

                 whether the fields can be populated pursuant to an automated process.

           2.    No Party may request or seek to compel the production of ESI in native

                 format on a wholesale basis, although the Producing Party retains the

                 option to produce ESI in native file format. Subsequent to the production

                 of the imaged documents, however, and according to the following

                 protocol, a Receiving Party may, for good cause, request from a Producing

                 Party that individual imaged files be produced in native format if the

                 imaged files are unreadable or illegible. In that circumstance:

                 a.     The Receiving Party shall provide a list of Bates numbers of the

                        imaged documents sought to be produced in native file format.


                                          17
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 18 of 27 PageID #:2182




                 b.     The Producing Party shall have a reasonable time to produce the

                        native files, or respond in writing why it will not produce the

                        requested files.

                 c.     Any produced native file will be named according to the first Bates

                        number     of   the     corresponding   electronic   document   (e.g.,

                        [Production Number Begin].xlsx).

           3.    Productions may be delivered to the Receiving Party on digital media or

                 via a secure internet transfer tool (such as a SFTP site, ShareFile). Each

                 production will be labeled with the Bates range contained therein and a

                 volume number if appropriate.

           4.    To maximize the security of information in transit, any media on which

                 documents are produced may be encrypted by the Producing Party. In such

                 cases, the Producing Party shall transmit the encryption key or password

                 to the Requesting Party, under separate cover, contemporaneously with

                 sending the encrypted media. The Receiving Parties agree to follow the

                 strictest security standards in guarding access to said data.


    I.     Production Format Shall Not Alter Authenticity, Admissibility, or Privilege
           Status

           1.    No Party shall object that ESI produced pursuant to this Protocol is not

                 authentic by virtue of the ESI having been converted to TIFF. The Parties

                 otherwise reserve all rights regarding their ability to object to the

                 authenticity of documents.




                                           18
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 19 of 27 PageID #:2183




           2.    Nothing in this Protocol shall be construed to affect in any way the rights

                 of any Party to make any objection as to the production, discoverability,

                 admissibility, or confidentiality of documents and ESI.

           3.    Nothing in this Protocol shall constitute a waiver by any Party of any

                 claim or privilege or other protection from discovery.

           4.    Nothing in this Protocol shall be interpreted to require disclosure of

                 irrelevant information or relevant information protected by the attorney-

                 client privilege, work-product doctrine, or any other applicable privilege

                 or immunity, nor shall it be interpreted to authorize the withholding of any

                 portion of a relevant document on any ground other than a recognized

                 privilege, work-product doctrine, or immunity.


    J.     Confidentiality

           1.    For the avoidance of doubt, nothing in this Protocol shall supersede or

                 alter any discovery confidentiality order and/or protective order

                 concerning the protection of confidential or otherwise sensitive

                 information that may be entered by the Court.


    K.     Application of Other Rules

           1.    This Protocol is not intended to displace Federal Rule 34 or any other

                 applicable Federal Rule of Civil Procedure or Local Civil Rule for the

                 Northern District of Illinois.

           2.    Any practice or procedure set forth herein may be varied by agreement of

                 the Parties without order of the Court. Failure of the Parties to agree on

                 any modifications may be raised with the Court as necessary and in

                                           19
 Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 20 of 27 PageID #:2184




                     accordance with the Federal Rules of Civil Procedure and the Local Civil

                     Rules.



         It is so ORDERED.


Dated:
                                              THE HONORABLE ELAINE E. BUCKLO




                                             20
 Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 21 of 27 PageID #:2185




      SO STIPULATED.


Dated: September 30, 2020               Respectfully submitted,



QUINN EMANUEL URQUHART &               WOLLMUTH MAHER & DEUTSCH LLP
SULLIVAN, LLP

By: /s/ Stephen R. Neuwirth            By: /s/ Ronald J. Aranoff
Stephen R. Neuwirth                    Ronald J. Aranoff
Toby E. Futter                         Cassandra Postighone
Joseph Kiefer                          500 Fifth Avenue – 12th Floor
51 Madison Avenue, 22nd Floor          New York, New York 10110
New York, New York 10010               Telephone: (212) 382-3300
Telephone: 212 849-7000                raranoff@wmd-law.com
stephenneuwirth@quinnemanuel.com       cpostinghone@wmd-law.com
tobyfutter@quinnemanuel.com
joekiefer@quinnemanuel.com             Interim Co-Lead Class Counsel

Leonid Feller, P.C.
Athena Dalton
191 N. Wacker Drive, Suite 2700
Chicago, Illinois 60606
Telephone: (312) 705-7400
leonidfeller@quinnemanuel.com
athenadalton@quinnemanuel.com

Interim Co-Lead Class Counsel

KAPLAN FOX & KILSHEIMER LLP
Robert N. Kaplan
Gregory Arenson
Elana Katcher
850 Third Avenue
New York, New York 10022
Telephone: (212) 687-1980
rkaplan@kaplanfox.com
garenson@kaplanfox.com
ekatcher@kaplanfox.com

Chair, Plaintiffs’ Interim Executive
Committee
 Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 22 of 27 PageID #:2186




/s/ Kathy L. Osborn                                 /s/ Britt M. Miller
Kathy L. Osborn                                     Britt M. Miller
Ryan M. Hurley                                      Daniel K. Storino
Anna Marie Behrmann                                 MAYER BROWN LLP
FAEGRE DRINKER BIDDLE & REATH LLP                   71 South Wacker Drive
300 N. Meridian St., Suite 2500                     Chicago, IL 60606
Indianapolis, IN 46204                              (312) 782-0600
(317) 237-8261                                      bmiller@mayerbrown.com
kathy.osborn@faegredrinker.com                      dstorino@mayerbrown.com
ryan.hurley@faegredrinker.com
anna.behrmann@faegredrinker.com                     Mark W. Ryan
                                                    MAYER BROWN LLP
Colby Anne Kingsbury                                1999 K Street NW
FAEGRE DRINKER BIDDLE & REATH LLP                   Washington, DC 20006
311 S. Wacker Dr., #4400                            (202) 263-3000
Chicago, IL 60606                                   mryan@mayerbrown.com
(312) 212-6573
colby.kingsbury@faegredrinker.com                   Counsel for Defendants Delta Dental Plans
                                                    Association, DeltaUSA, Delta Dental of
Jeffrey S. Roberts                                  Connecticut Inc., Delta Dental Plan of
Joshua P. Mahoney                                   Idaho, Inc. d/b/a Delta Dental of Idaho,
FAEGRE DRINKER BIDDLE & REATH LLP                   Dental Service of Massachusetts, Inc. d/b/a
1144 15th Street, Suite 3400                        Delta Dental of Massachusetts, Delta
Denver, CO 80203                                    Dental of Missouri, Delta Dental of New
(303) 607-3500                                      Jersey, Inc., Oregon Dental Service d/b/a
jeff.roberts@faegredrinker.com                      Delta Dental of Oregon, Delta Dental of
joshua.mahoney@faegredrinker.com                    Washington, and Delta Dental Plan of
                                                    Wyoming d/b/a Delta Dental of Wyoming
Counsel for Defendants Delta Plan of Arkansas,
Inc., Delta Dental of Indiana, Inc., Delta Dental
of Kentucky, Inc., Delta Dental Plan of Michigan,   /s/ Howard Ullman
Inc., Delta Dental Plan of New Mexico, Inc.,        Stephen V. Bomse
Delta Dental of North Carolina, Delta Dental        Russell P. Cohen
Plan of Ohio, Inc., and Delta Dental of Tennessee   Howard Ullman
                                                    Nicole Gelsomini
/s/ Benjamin W. Hulse                               ORRICK HERRINGTON & SUTCLIFFE LLP
Jerry W. Blackwell                                  The Orrick Building
Benjamin W. Hulse                                   405 Howard Street
Gerardo Alcazar                                     San Francisco, CA 94105
BLACKWELL BURKE P.A.                                415-773-5700
431 South Seventh Street                            sbomse@orrick.com
Suite 2500                                          rcohen@orrick.com
Minneapolis, MN 55415                               hullman@orrick.com
612-343-3200
blackwell@blackwellburke.com
bhulse@blackwellburke.com

                                               2
 Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 23 of 27 PageID #:2187




galcazar@blackwellburke.com                      Emily Luken
                                                 ORRICK HERRINGTON & SUTCLIFFE LLP
Lori Swanson                                     Columbia Center
Mike Hatch                                       1152 15th Street, N.W.
SWANSON HATCH, P.A.                              Washington, D.C. 20005
431 South 7th Street                             202-339-8400
Suite 2545                                       eluken@orrick.com
Minneapolis, MN 55415
612-315-3037                                     Brian Joseph Murray
lswanson@swansonhatch.com                        Timothy D. Elliot
mhatch@swansonhatch.com                          RATHJE WOODWARD LLC
                                                 300 E. Roosevelt Road
Counsel for Defendants Delta Dental of           Suite 300
Minnesota and Delta Dental of Nebraska           630-668-8500
                                                 Wheaton, IL 60187
/s/ David E. Dahlquist                           bmurray@rathjewoodward.com
David E. Dahlquist                               telliott@rathjewoodward.com
WINSTON & STRAWN LLP
35 W. Wacker Drive                              Counsel for Defendants Delta Dental
Chicago, IL 60601-9703                          Insurance Company, Delta Dental of
312-558-5600                                    California, Delta Dental of Delaware, Delta
ddahlquist@winston.com                          Dental of the District of Columbia, Delta
                                                Dental of New York, Delta Dental of
Counsel for Defendants Arizona Dental Insurance Pennsylvania, Delta Dental of Puerto Rico,
Service, Inc. d/b/a Delta Dental of Arizona,    and Delta Dental of West Virginia
Hawaii Dental Service, Delta Dental of Iowa,
Delta Dental of Kansas Inc., Maine Dental       /s/ Scott D. Stein
Service Corporation d/b/a Delta Dental Plan of  Scott D. Stein
Maine, Delta Dental Plan of New Hampshire,      Colleen M. Kenney
Inc., Delta Dental Plan of Oklahoma, Delta      SIDLEY AUSTIN LLP
Dental of Rhode Island, Delta Dental of South   One South Dearborn Street
Dakota, and Delta Dental Plan of Vermont, Inc.  Chicago, IL 60603
                                                (312) 853-7000
/s/ Allison W. Reimann                          sstein@sidley.com
Allison W. Reimann                              ckenney@sidley.com
GODFREY & KAHN, S.C.
One East Main Street                            Counsel for Defendants Colorado Dental
Suite 500                                       Service, Inc. d/b/a Delta Dental of
Madison, WI 53703                               Colorado, Delta Dental of Illinois, and
608-257-3911                                    Delta Dental of Virginia
areimann@gklaw.com

Counsel for Defendant Delta Dental of
Wisconsin, Inc.




                                             3
    Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 24 of 27 PageID #:2188




                                          RIDER A1


            File Name                  Field Description                Sample Values
                                 Bates number for the first
             BegBates                                            ABC-0000001
                                 page of the document
                                 Bates number for the last
             EndBates                                            ABC-0000002
                                 page of the document
                                 Bates number for the first
            BegAttach                                            ABC-0000001
                                 page of parent document
                                 Bates number for the last
            EndAttach                                            ABC-0000005
                                 page of last attachment
                                 Number of printed pages of
               Pages                                             2
                                 the document
                                 Custodian name produced in
             Custodian
                                 format: Lastname, Firstname.
                                 Custodian name produced in
         Global Custodian                                        Smith, Jane; Taylor, Michael
                                 format: Lastname, Firstname.
                                 Indicates if the document has
                                 been designated as
          Confidentiality        “Confidential” pursuant to      Confidential
                                 any applicable Protective
                                 Order
                                 Descriptor for documents that
                                 have been redacted. “Yes” for
             Redacted                                            Yes
                                 redacted documents; “No” for
                                 non-redacted documents
           Email Subject         Subject line of Email           Text of the subject line

         Document Subject        Subject value of documents      Text of the subject line

             Date Sent           Date email sent                 mm/dd/yyyy

             Time Sent           Time email sent                 hh:mm:ss AM
                                 Date document was last
        Date Last Modified                                       mm/dd/yyyy
                                 modified



1
    Field Names can vary from system to system and even between different versions of
    systems. Thus, Parties are to be guided by these Field Names and Descriptions when
    identifying the metadata fields to be produced for a given document pursuant to this ESI
    Protocol.
                                               4
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 25 of 27 PageID #:2189




       File Name                Field Description                 Sample Values
                          Time document was last
   Time Last Modified                                      hh:mm:ss AM
                          modified
                          Date document was first
      Date Created                                         mm/dd/yyyy
                          created
                          All SMTP address of email
          To              recipients, separated by a       Larry.murphy@email.com
                          semi-colon
                          All SMTP address of email
         From                                              Bart.cole@email.com
                          author
                          All SMTP address of email
                                                           Jim.James@gmail.com;
          CC              “CC” recipients, separated by
                                                           bjones@yahoo.com
                          a semi-colon
                          All SMTP address of email
          BCC             “BCC” recipients, separated      mjones@gmail.com
                          by a semi-colon

                          The number of attachments to
       AttachCnt                                       3
                          an email

                          The file name(s) of the
                          documents attached to emails
         Attach           or embedded in files.            Filename.doc; filename2.doc
                          Multiple files should be
                          delimited by a semicolon.
         Title            The Title property of a file     Title
        Author            The Author property of a file    John Doe
       MessageID          The email message ID
                          The original name of the file
      FILENAME                                             C:\My Documents\ letter.doc
                          excluding the path
                          Email, letter, memo, invoice,
        DocType
                          etc. if available
       Extension          The file extension               .doc
                          The actual file type of the
                          document (Word, Excel, etc.)
        FileType
                          regardless of the file
                          extension
                          MD5 Hash value of original
       HashValue
                          file
                          The directory structure of the
        FilePath                                           C:\My Documents\ letter.doc
                          original file
                          The relative path to a           C:\VOL001\BATES0000000
      PathToNative
                          produced native document         01.xls
                          The relative path to the         C:\VOL001\BATES0000000
       PathToText
                          accompanying text file           01.txt
                                        5
Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 26 of 27 PageID #:2190




       File Name                 Field Description           Sample Values
                           The production number or
         Volume
                           reference from the production
                           To the extent a document is
                           fully withheld (on the basis of
  Withheld Placeholder     privilege or otherwise), this
                           field must be populated with
                           a “Y”
                           To the extent a document has
                           been withheld on the basis of
                           privilege or redacted on the
                           basis of privilege, the text
                           pertaining to such assertion of
    Privilege Asserted
                           privilege shall be included as
                           a metadata field (e.g.,
                           “Redacted – Attorney Client
                           Privileged” or “Withheld –
                           Attorney Client Privileged”)
                           The field describes the type
                           of record: “Paper,” “Email,”
      Record Type
                           “Attachment,” or “electronic
                           document.”
                           Indicates if document has
                           been designated as
  Legend/Confidentiality   “Confidential,” or “Highly
                           Confidential” under the
                           Protective Order.




                                         6
 Case: 1:19-cv-06734 Document #: 316 Filed: 09/30/20 Page 27 of 27 PageID #:2191




                                CERTIFICATE OF SERVICE

       I, Stephen R. Neuwirth, an attorney, hereby certify that on September 30, 2020, I caused a

copy of the foregoing Agreed Order to be filed and served electronically via the Court’s

CM/ECF system. Notice of this filing will be sent by e-mail to all parties by operation of the

Court’s electronic filing system or by mail to anyone unable to accept electronic filing.




DATED: September 30, 2020               Stephen R. Neuwirth               .
                                        Stephen R. Neuwirth
                                        QUINN EMANUEL URQUHART & SULLIVAN,
                                        LLP
                                        51 Madison Avenue, 22nd Floor
                                        New York, New York 10010
                                        Telephone: 212 849-7000
                                        E-Mail: stephenneuwirth@quinnemanuel.com

                                        Attorney for Plaintiffs




                                                 7
